Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 8, 9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, “the lens mold carriers” at the fourth line from the bottom lacks antecedent basis.  Also, in the third line from the bottom, “trans fer” should be –transfer--.  Also, it is not clear in claim 12 exactly what structure from claim 8 is required.  For instance, the method of claim 12 does not appear to require the transfer robots of claim 8.  It should be clarified exactly what structures from apparatus claim 8 are used in the method of claim 12.  

2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biel et al 2011/0089585 (see Fig. 1; see paragraphs 0030-0032) in view of Bishop et al 6,267,587 (see 18, 20, 30, 32 and 34 in Fig. 1).
Biel et al (see Fig. 1) discloses the basic claimed manufacturing module for making contact lenses comprising a plurality of manufacturing stations including a mold and worktray cleaning station 150 where replacement of molds (see last line of paragraph 0036) occurs, such constituting the instant male and female exchange stations, a dosage station 320 which would include a mold closing station, a curing station 130, and a lens removal station 140 wherein the stations are grouped to form the individual first to fourth manufacturing units recited in instant claims 8 and 9, the manufacturing module essentially lacking a teaching of a plurality of transfer robots being arranged between the manufacturing units to transfer lens mold carriers from one unit to another.  Bishop et al discloses transfer robots (30, 32, 34, 42, 44, 46, 54, 62 and 66) that transfer lenses 18 on carriers 20 from conveyors 22 at different transfer locations 24, 26 and 28to and between work stations 12, 14 and 16.  Clearly, the use of transfer robots is well known from Bishop vet al and one of ordinary skill in this art would have no trouble adapting such robots to the transferring of the worktrays (ie, lens mold carriers) containing the molds in Biel et al to and between different manufacturing units as generally taught in Bishop et al.  Biel et al discloses extracting, rinsing and washing the lenses removed from the molds (see paragraphs 0031 and beginning of 0032)  prior to transferring the lenses to an inspection module 160 and a packaging module 170 as generally set forth in instant claim 11.  It certainly would have been obvious to modify the primary reference to include an extraction and treatment module where the extraction and washing occurs.  The instant method of claim 12 is submitted to be met in Biel et al.  The male and female mold exchanging steps of claims 13 and 14 are submitted to have been well within the skill level of the art in Biel et al and would of course have been necessary to replace damaged lens molds as taught in the primary  reference.  Instant claim 15 is submitted to be well known in the art—Official Notice is hereby taken of this—and such would have been an obvious modification to the method of the primary reference when manufacturing toric contact lenses.  

3.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.Claims 8, 9 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,983,251. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent and the instant recite essentially similar subject matter of a manufacturing module, a production line and method for manufacturing contact lenses, the claims of the patent being more comprehensive than the instant.  It is always within the skill level of the art to eliminate means and steps not required.  

5.Claims 8, 9 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,215,844. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent and the instant recite essentially similar subject matter of a modular production line with transfer interfaces for manufacturing contact lenses.    

6.Claims 8, 9 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,751,962. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent and the instant recite essentially similar subject matter of a modular production line with transfer interfaces for manufacturing contact lenses.   

7.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742